Citation Nr: 1018823	
Decision Date: 05/21/10    Archive Date: 06/04/10

DOCKET NO.  08-17 223	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Oakland, 
California


THE ISSUES

1.  Whether new and material evidence has been received to 
reopen a claim for service connection for bilateral hearing 
loss, to include whether service connection can be granted.

2.  Entitlement to service connection for eardrum damage.

3.  Entitlement to service connection for ear infections.

4.  Entitlement to service connection for headaches.

5.  Entitlement to service connection for vertigo.


REPRESENTATION

Appellant represented by:	Veterans of Foreign Wars of 
the United States


ATTORNEY FOR THE BOARD

J. Meawad, Counsel


INTRODUCTION

The Veteran served on active duty from August 1967 to August 
1969.  

This matter comes before the Board of Veterans' Appeals 
(Board) on appeal from a June 2007 rating decision of the 
Department of Veterans Affairs (VA) Regional Office (RO) in 
Oakland, California.

The issue of entitlement to service connection for tinnitus 
has been raised by the record, but has not been adjudicated 
by the Agency of Original Jurisdiction (AOJ).  Therefore, the 
Board does not have jurisdiction over it, and it is referred 
to the AOJ for appropriate action.  

The issue of entitlement to service connection for hearing 
loss of the left ear is addressed in the REMAND portion of 
the decision below and is REMANDED to the RO via the Appeals 
Management Center (AMC), in Washington, DC.


FINDINGS OF FACT

1.  In September 1969, the RO denied the Veteran's claim of 
service connection for bilateral hearing loss.  The Veteran 
did not appeal.  

2.  Evidence regarding the right ear received since the 
September 1969 decision does not raise a reasonable 
possibility of substantiating the claim.

3.  Evidence regarding the left ear received since the 
September 1969 decision, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim; it is not cumulative or 
redundant of the evidence previously considered and it raises 
a reasonable possibility of substantiating the claim.

4.  There is no competent evidence of record showing that the 
Veteran currently suffers from eardrum damage.

5.  There is no competent evidence of record showing that the 
Veteran currently suffers from ear infections other than 
those attributed to his service-connected otitis externa.

6.  There is no competent evidence of record showing that the 
Veteran currently suffers from headaches.

7.  Focal aneurysm, which symptoms included headaches, did 
not have its onset during active service or result from 
disease or injury in service.

8.  There is no competent evidence of record showing that the 
Veteran currently suffers from vertigo.


CONCLUSIONS OF LAW

1.  The September 1969 RO decision which denied service 
connection for bilateral hearing loss is final.  38 U.S.C.A. 
§ 7105(a) (West 2002); 38 C.F.R. §§ 20.302, 20.1103 (2009).

2.  New and material evidence regarding the right ear has not 
been received since the RO's September 1969 decision; the 
claim for service connection for right ear hearing loss is 
not reopened.  38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 
3.156 (2009).

3.  The evidence relevant to the claim for service connection 
for left ear hearing loss received since the RO's final 
decision is new and material; thus, the claim is reopened.  
38 U.S.C.A. § 5108 (West 2002); 38 C.F.R. § 3.156(a) (2009).


4.  The criteria for entitlement to service connection for 
eardrum damage have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

5.  The criteria for entitlement to service connection for 
ear infections have not been met.  38 U.S.C.A. §§ 1110, 5107 
(West 2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

6.  The criteria for entitlement to service connection for 
headaches have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).

7.  The criteria for entitlement to service connection for 
vertigo have not been met.  38 U.S.C.A. §§ 1110, 5107 (West 
2002); 38 C.F.R. §§ 3.303, 3.304 (2009).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

I.  Claim to reopen

If new and material evidence is presented or secured with 
respect to a claim that has been disallowed, VA must reopen 
the claim and review its former disposition.  38 U.S.C.A. § 
5108.  New evidence means existing evidence not previously 
submitted to agency decision makers.  Material evidence means 
existing evidence that, by itself or when considered with 
previous evidence of record, relates to an unestablished fact 
necessary to substantiate the claim.  New and material 
evidence can be neither cumulative nor redundant of the 
evidence of record at the time of the last prior final denial 
of the claim sought to be reopened, and must raise a 
reasonable possibility of substantiating the claim.  38 
C.F.R. § 3.156(a).  In determining whether evidence is "new 
and material," the credibility of the new evidence must be 
presumed.  Justus v. Principi, 3 Vet. App. 510, 513 (1992).

Impaired hearing will be considered to be a disability only 
if at least one of the thresholds for the frequencies of 500, 
1000, 2000, 3000, or 4000 Hertz is 40 decibels or greater; 
the thresholds for at least three of the frequencies are 
greater than 25 decibels; or speech recognition scores using 
the Maryland CNC Test are less than 94 percent.  38 C.F.R. § 
3.385; see also Hensley v. Brown, 5 Vet. App. 155 (1993).

In September 1969, the RO denied the Veteran's claim for 
service connection for bilateral hearing loss as the record 
lacked evidence of hearing loss at that time.  The Veteran 
did not appeal.  Thus, this decision is final.  38 U.S.C.A. § 
7105(c); 38 C.F.R. § 20.1103.

The evidence of record at the time of the September 1969 
rating decision consisted of the Veteran's service treatment 
records.

Post-service records relevant to the Veteran's claim for 
bilateral hearing loss that is new consists of a February 
2006 VA treatment record showing that the Veteran was treated 
for impacted wax in the right ear which was found to be 
likely contributing to his underlying hearing loss.  In 
addition, the record also includes an April 2006 VA 
audiological examination.  Pure tone thresholds, in decibels, 
were as follows:




HERTZ



500
1000
2000
3000
4000
RIGHT
20
20
25
25
30
LEFT
25
25
25
30
40

Speech audiometry revealed speech recognition ability of 94 
percent in the right ear and 92 percent in the left ear.  

The Board finds that this new evidence is sufficient to 
reopen the Veteran's claim for service connection for the 
left ear.  The April 2006 VA examination is not only "new" 
within the meaning of 38 C.F.R. § 3.156, but also material as 
it raises a reasonable possibility of substantiating the 
claim since it shows that the Veteran has hearing loss in the 
left ear according to VA standards.  As new and material 
evidence has been presented, the claim for service connection 
for hearing loss in the left ear is reopened.

Regarding the issue of service connection for right ear 
hearing loss, the Board finds that the new evidence is not 
material within the meaning of 38 C.F.R. § 3.156(a) because 
it does not relate to an unestablished fact necessary to 
substantiate the claim and it does not raise a reasonable 
possibility of substantiating the claim.  The record still 
lacks competent evidence of hearing loss in the right ear 
according to VA standards.  

Accordingly, the Board finds that the evidence received 
subsequent to September 1969 is not new and material and does 
not serve to reopen the Veteran's claim for service 
connection for right ear hearing loss.  38 U.S.C.A. §§ 5108, 
7105; 38 C.F.R. § 3.156(a).  The appeal is denied.  

II.  Service connection

Service connection may be granted for a disability resulting 
from personal injury suffered or disease contracted in the 
line of duty or for aggravation of a pre-existing injury or 
disease in the line of duty.  38 U.S.C.A. § 1110; 38 C.F.R. 
§§ 3.303, 3.304, 3.306.  

In order to prevail on the issue of service connection there 
must be competent evidence of a current disability; medical 
evidence, or in certain circumstances, lay evidence of in-
service occurrence or aggravation of a disease or injury; and 
competent evidence of a nexus between an in-service injury or 
disease and the current disability.  See Hickson v. West, 12 
Vet. App. 247, 253 (1999); Jandreau v. Nicholson, 492 F.3d 
1372 (Fed. Cir. 2007); Buchanan v. Nicholson, 451 F.3d 1331 
(Fed. Cir. 2006).  

In the absence of proof of a current disability, there can be 
no valid claim.  Boyer v. West, 210 F.3d 1351, 1353 (Fed. 
Cir. 2000); Brammer v. Derwinski, 3 Vet. App. 223, 225 
(1992).

The Board must assess the credibility and weight of all the 
evidence, including the medical evidence, to determine its 
probative value, accounting for evidence which it finds to be 
persuasive or unpersuasive, and providing reasons for 
rejecting any evidence favorable to the claimant.  See Masors 
v. Derwinski, 2 Vet. App. 181 (1992); Wilson v. Derwinski, 2 
Vet. App. 614, 618 (1992); Hatlestad v. Derwinski, 1 Vet. 
App. 164 (1991); Gilbert v. Derwinski, 1 Vet. App. 49 (1990).  
Equal weight is not accorded to each piece of evidence 
contained in the record; every item of evidence does not have 
the same probative value.

After a careful review of the evidence of record, the Board 
finds that the preponderance of the evidence is against the 
Veteran's claim of entitlement to service connection for ear 
drum damage, ear infections with ear aches, headaches, or 
vertigo.  

Regarding the claim for service connection for ear 
infections, the Board points out that the Veteran was 
previously granted service connection for otitis externa.  
Separate manifestations resulting from a single injury may 
warrant separate ratings when none of the symptomatology for 
any one of the conditions is duplicative of or overlapping 
with the symptomatology of the other conditions.  Esteban v. 
Brown, 6 Vet. App. 259 (1994).  As ear infections are a 
symptom of otitis externa, granting service connection for 
ear infections would result in pyramiding.  Therefore, as the 
Veteran is already service-connected for otitis externa, and 
a claim with regard to that condition is not before the Board 
at this time, the claim for service connection for ear 
infections must be denied.  

Furthermore, the competent medical evidence of record does 
not demonstrate that the Veteran currently suffers from ear 
infections or otitis externa.  Although the Veteran received 
private treatment in December 1993 and August 1994 for otitis 
externa in the right ear and a bilateral infection, there was 
no medical evidence of subsequent ear problems.  The April 
2006 VA examination specifically found no evidence of otitis 
externa and the ears appeared normal bilaterally.  As was 
stated earlier, a current disability is required in order to 
establish service connection.  Brammer, 3 Vet. App. at 225.  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for ear infections with ear aches and the claim is 
denied.  38 U.S.C.A. § 5107(b).

The competent medical evidence of record also does not 
demonstrate that the Veteran currently suffers from 
headaches, vertigo, or ear drum damage.  Service treatment 
records are silent for any findings of headaches, vertigo, or 
ear drum damage.  Furthermore, the Veteran did not report 
having headaches during the April 2006 VA examination and 
physical examination of the ears revealed no abnormalities.  
The Veteran did complain of having dizziness when asked about 
his claim for vertigo; however, the examiner was unable to 
elicit any subjective complaint of dizziness during the 
examination.  A current disability is required in order to 
establish service connection.  Brammer, 3 Vet. App. at 225.  
Therefore, in the absence of evidence of a current 
disability, the preponderance of evidence is against service 
connection for headaches, vertigo, and ear drum damage and 
the claims are denied.  38 U.S.C.A. § 5107(b).

The Board notes that the Veteran did receive private 
treatment for headaches and slurred speech in April 1987 and 
was later found to have a focal aneurysm.  However, there is 
no medical evidence of record showing that the Veteran's 
focal aneurysm is somehow related to service.  Service 
treatment records are silent for any reports of headaches and 
the first evidence of record of headaches was the April 1987 
medical report.  The time lapse between service and any 
documented evidence of treatment can be considered, along 
with other factors, as evidence of whether an injury or 
disease was incurred in service which resulted in any chronic 
or persistent disability.  See Maxson v. Gober, 230 F.3d 1330 
(Fed. Cir. 2000).  In addition, there is no competent medical 
evidence of record showing that the Veteran's aneurysm had 
its onset during active service or is related to any in-
service disease or injury.  The private medical treatment 
records regarding the aneurysm make no mention of any link 
between this condition and service.  Therefore, service 
connection is not warranted.

The Veteran's and his brother's statements have been 
considered.  Although lay testimony can be competent to 
describe symptoms and generally observable conditions, it 
generally is not competent to establish a medical diagnosis 
or medical etiology.  See Jandreau, 492 F.3d at 1376.  

The evidence in this case is not so evenly balanced so as to 
allow application of the benefit-of-the-doubt rule as 
required by law and VA regulations.  38 U.S.C.A. § 5107(b); 
38 C.F.R. § 3.102.  The preponderance is against the 
Veteran's claims and they must be denied.

III.  Notice and Assistance

The Board notes that the duty to notify and assist with 
regard to the issue of whether new and material evidence has 
been received has been met to the extent necessary to reopen 
the claim, such that any deficiency in this regard is 
harmless error.  See Bernard v. Brown, 4 Vet. App. 384, 392-
94 (1993).

Upon receipt of a complete or substantially complete 
application for benefits and prior to an initial unfavorable 
decision on a claim by an agency of original jurisdiction, VA 
is required to notify the appellant of the information and 
evidence not of record that is necessary to substantiate the 
claim.  See 38 U.S.C.A. § 5103(a); 38 C.F.R. § 3.159; 
Pelegrini v. Principi, 18 Vet. App. 112 (2004); Quartuccio v. 
Principi, 16 Vet. App. 183 (2002); Mayfield v. Nicholson, 444 
F.3d 1328 (Fed. Cir. 2006).  The notice should also address 
the rating criteria or effective date provisions that are 
pertinent to the appellant's claim.  Dingess v. Nicholson, 19 
Vet. App. 473 (2006).

In a claim to reopen a previously and finally denied claim, 
VA must notify a claimant of the evidence and information 
that is necessary to reopen the claim and VA must notify the 
claimant of the evidence and information that is necessary to 
establish his entitlement to the underlying claim for the 
benefit sought by the claimant.  To satisfy this requirement, 
VA must look at the bases for the denial in the prior 
decision and provide a notice letter that describes what 
evidence would be necessary to substantiate that element or 
elements required to establish service connection that were 
found insufficient in the previous denial.  Kent v. 
Nicholson, 20 Vet. App. 1 (2006).  

The RO provided the appellant pre-adjudication notice for the 
Veteran's service connection claims and the claim to reopen 
by a letter dated April 2006.  Although the notice provided 
did not address either the rating criteria or effective date 
provisions that are pertinent to the appellant's claims, such 
error was harmless given that the Veteran's claims for 
service connection and his application to reopen his claim 
for service connection are being denied, and hence no rating 
or effective date will be assigned with respect to these 
claimed conditions.  Dingess, 19 Vet. App. at 473.

VA has obtained service treatment records, assisted the 
appellant in obtaining evidence, afforded the appellant 
physical examinations, and obtained medical opinions as to 
the etiology and severity of disabilities.  The Veteran's 
representative argued in the May 2010 Informal Hearing 
Presentation that another examination is needed as the VA 
examination was inadequate.  No basis for the 
representative's claim that the examination was inadequate 
was provided and review of the examination report shows no 
inadequacies.  The VA examiner reviewed the claims file, 
examined the Veteran, considered the Veteran's statements 
regarding continuity of symptomatology, described the 
Veteran's disability in sufficient detail, and provided a 
rationale for the conclusions reached.  See Stefl v. 
Nicholson, 21 Vet. App. 120 (2007).  The Board finds that the 
examination was adequate.  Therefore, another examination is 
not required.  

The VA examination did not address the Veteran's claim for 
headaches; however, VA need not obtain an opinion on that 
claim as the evidentiary record does not show that the 
Veteran currently suffers from headaches nor does the 
evidence show that his aneurysm may be associated with an 
established event, injury, or disease in service or otherwise 
associated with military service.  McLendon v. Nicholson, 20 
Vet. App. 79 (2006).  All known and available records 
relevant to the issues on appeal have been obtained and 
associated with the appellant's claims file; and the 
appellant has not contended otherwise.  Correspondence of 
record shows that the Veteran's post-service VA treatment 
records from January 1970 to August 1976 are unavailable.  In 
a March 2007 letter, the RO notified the Veteran that those 
records could not be obtained and gave him the opportunity to 
submit any additional evidence from other sources.  

VA has substantially complied with the notice and assistance 
requirements and the appellant is not prejudiced by a 
decision on the claim at this time.


ORDER

New and material evidence having been received, the claim for 
service connection for hearing loss of the left ear is 
reopened; the appeal is granted to this extent only.

New and material evidence has not been submitted to reopen a 
claim of entitlement to service connection for hearing loss 
of the right ear.  The claim to reopen is denied. 

Service connection for eardrum damage is denied.

Service connection for ear infections is denied.

Service connection for headaches is denied.

Service connection for vertigo is denied.


REMAND

As noted above, new and material evidence has been received 
to reopen the claim for service connection for hearing loss 
of the left ear.  After completing the necessary development, 
the claim must be readjudicated on a de novo basis.

The Veteran contends that his hearing loss is due to military 
noise exposure.  He stated that ear plugs were provided to 
him, but he was not able to use them all the time.  The 
Veteran's DD 214 shows that he received a Marksman (rifle) 
Badge.  No hearing loss was found at the time of the 
Veteran's separation from service.  During the April 2006 VA 
examination, the Veteran reported noise exposure while 
serving in combat artillery in Vietnam for one year.  The 
Veteran was diagnosed as having mild to moderate 
sensorineural hearing loss at 3000 to 8000 Hz in the left 
ear.  The examiner stated that the Veteran's claims file and 
service treatment records were reviewed and noted that the 
Veteran's hearing was normal on separation.  The examiner 
then opined that given this evidence, the Veteran's current 
mild high frequency hearing loss was not caused by or the 
result of military noise exposure.  The Board notes, however, 
that 38 C.F.R. § 3.385 does not preclude service connection 
for a current hearing disability where hearing was within 
normal limits on audiometric testing at separation from 
service.  Hensley, 5 Vet. App. at 159.

The Veteran asserts that his current hearing loss is 
attributable to noise exposure during service.  In light of 
the Veteran's inservice training, he should be afforded a VA 
examination to obtain a medical opinion as to whether his 
current left ear hearing loss developed as a result of his 
noise exposure during service.  See 38 C.F.R. § 3.159 (c)(4); 
38 U.S.C.A. § 5103A(d).

Accordingly, the case is REMANDED for the following action:

1.  Schedule the Veteran for an 
audiological examination to determine 
the current nature and likely etiology 
of the Veteran's left ear hearing loss.  
The claims file must be made available 
to the examiner for review prior to the 
examination.  All necessary tests should 
be conducted and the examiner should 
review the results of any testing prior 
to completion of the report.

The examiner should provide an opinion 
as to whether it is at least as likely 
as not (i.e., a likelihood of 50 percent 
or greater) that any current left ear 
hearing loss had its onset during active 
service, or is related to any in-service 
disease or injury.  

The examiner should provide a rationale 
for any opinion.

2.  Thereafter, readjudicate the 
Veteran's claim, with application of all 
appropriate laws and regulations, 
including consideration of any 
additional information obtained as a 
result of this remand.  If the decision 
with respect to the claim remains 
adverse to the Veteran, he and his 
representative should be furnished a 
supplemental statement of the case and 
afforded a reasonable period of time 
within which to respond thereto.

The appellant has the right to submit additional evidence and 
argument on the matter the Board has remanded.  Kutscherousky 
v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See 38 U.S.C.A. §§ 5109B, 7112 (West Supp. 2009).




______________________________________________
M. E. LARKIN
Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


